Chief Justice Mercur
delivered the opinion of the court February 26th 1883.
We think the certified extract from the book of assessment, containing a copy of the taxes assessed on the tract of land, was a substantial compliance with the requirement of the statute. It is original evidence, not only of all the facts therein contained, but also of those presumably flowing therefrom. The registry in the prothonotary’s office of the acknowledgment of a sheriff’s deed is original evidence: Stonebreaker v. Short, 8 Barr 155. The acknowledgment of a deed made by a treasurer of unseated lands sold for the non-payment of taxes is also a judicial act, and like effect should be given to it as to the acknowledgment of a deed made by the sheriff: Duff v. Wynkoop, 24 P. F. Smith 300. The statute does not prescribe the precise form in which a book of assessment or of sale shall be kept; *342but leaves it to the treasurer and commissioners to determine. After the lapse of forty years from the making of the treasurer’s sale, the delivery of the deed may well be, presumed. Prior to the Act of 14th March 1846, no statute authorized the recording of a treasurer’s deed in the office for recording deeds. The record enti^ in the prothonotary’s office was held to be a sufficient recording, and the deeds themselves were not always preserved with much care. In this case it was shown that the parties to the transaction were dead, and their administrators were either dead or had left the country. No known depositary of the deed was shown. In view of the great lapse of time, and the evidence of some search made for the deed, we cannot say the court erred in admitting parol proof of its contents.
The affirmance of the third point submitted by the defendant in error, was manifestly in view of evidence indicating some degree of permanency in residence or cultivation. So understanding the point and the answer, they are correct: Hathaway v. Elsbree, 4 P. F. Smith 498.
Judgment affirmed.